                 Case 3:18-cr-00533-RS Document 168 Filed 05/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES OF AMERICA
11                                NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13 UNITED STATES OF AMERICA,                )              CASE NO.: CR 18-0533 RS
                                            )
14         Plaintiff,                       )             FINAL ORDER OF
                                            )             FORFEITURE:
15      v.                                  )
                                            )             PERSONAL PROPERTY ASSETS
16   EDVIN OVASAPYAN,                       )
                                            )
17         Defendant.                       )
                                            )
18   _______________________________________)
19          On August 25, 2020, this Court entered a Preliminary Order of Forfeiture forfeiting the following
20 property, pursuant to Title 18, United States Code, Sections 981 and 982 and Title 28, United States

21 Code, Section 2461(c), and the procedures outlined in Rule 32.2 of the Federal Rules of Criminal

22 Procedure:

23          a.      one brown and black Panerai Luminor watch, seized pursuant to a search warrant on or
24                  about November 8, 2018;
25          b.      approximately $1,304.12 seized pursuant to a seizure warrant from a Citibank bank
26                  account held in the name of AAROGMSURG INC.;
27          c.      approximately $44,427.96 seized pursuant to a seizure warrant from a Bank of America
28                  bank account held in the name of JPO22 LLC;

     [PROPOSED] FINAL ORDER OF FORFEITURE – PERSONAL ASSETS
     CR 18-0533 RS                            1
                 Case 3:18-cr-00533-RS Document 168 Filed 05/06/21 Page 2 of 2




 1          d.      approximately $15,042.63 seized pursuant to a seizure warrant from a Bank of America

 2                  bank account held in the name of ESJ GROUP;

 3          e.      approximately $40,689.99 seized pursuant to a seizure warrant from a Bank of America

 4                  bank account held in the name of MAINSPRING DISTRIBUTION LLC;

 5          f.      $8,275 in cash seized pursuant to a search warrant on or about November 8, 2018; and

 6          g.      two yellow diamonds seized pursuant to a search warrant on or about November 8, 2018.

 7          The United States represents that it has complied with the publication notice requirements of the

 8 Preliminary Order and that no claims were filed.

 9          The Court finds that the entities ESJ, LLC, JPO22 LLC, AAROGMSURG INC., and

10 MAINSPRING DISTRIBUTION LLC were properly noticed.

11          IT IS HEREBY ORDERED that the above-described property is forfeited to the United States

12 of America pursuant to Title 18, United States Code, Sections 981 and 982 and Title 28, United States

13 Code, Section 2461(c) and the procedures outlined in Rule 32.2 of the Federal Rules of Criminal

14 Procedure, and that all rights, title, and interest in the property is vested in the United States of America.

15 The appropriate federal agency shall dispose of the forfeited property according to law.

16                      6th day of ________________,
            Dated this _____        May              2021.

17

18                                                         _______________________________
                                                           HONORABLE RICHARD SEEBORG
19                                                         United States District Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] FINAL ORDER OF FORFEITURE – PERSONAL ASSETS
     CR 18-0533 RS                            2
